Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-20-00277-CV

                                           Bruce KNEESE,
                                              Appellant

                                                 v.

                 WELLS FARGO BANK, N.A.; Wells Fargo Home Mortgage, Inc.;
                         Mark C. Sparrow; and Dawn M. Sparrow,
                                       Appellees

                   From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 15115
                          Honorable N. Keith Williams, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 18, 2021

AFFIRMED

           This appeal arises from a general contractor’s claims against the homeowners and the

construction loan lender relating to work the contractor performed but for which he was not paid.

Separately, the homeowners and the lender moved for summary judgment on traditional and no-

evidence grounds, and the trial court granted the motions. Because Appellant’s brief failed to

present legal arguments challenging the no-evidence grounds, we affirm the trial court’s order.
                                                                                                   04-20-00277-CV


                                                  BACKGROUND

           In 2006, Appellees Mark and Dawn Sparrow hired Appellant Bruce Kneese to construct

an addition to their home. Kneese and the Sparrows executed a “Contract for Improvements with

Deed of Trust and Power of Sale.” Wells Fargo Bank, N.A.’s predecessor in interest, Wells Fargo

Home Mortgage, Inc., funded the construction loan, and Kneese assigned his mechanic’s and

materialmen’s lien to Wells Fargo’s predecessor in interest. 1

           In 2009, Kneese sued the Sparrows for breach of contract and other causes of action. Three

years later, an arbitrator awarded Kneese damages, costs, attorney’s fees, and interest, and the trial

court rendered judgment on the award for about $134,000. Despite Kneese’s repeated attempts to

execute on the judgment, he was not able to collect the monies owed.

           In 2014, the Sparrows refinanced a 2004 loan and the 2006 construction loan with a new

promissory note secured by a new deed of trust. Under the terms of the 2006 contract, Wells Fargo

released its 2006 lien.

           Kneese sued Wells Fargo, the Sparrows, and others for releasing the lien without ensuring

that his $134,000 judgment was paid. Later, Kneese nonsuited, or the trial court dismissed, the

other defendants except for Wells Fargo, the Sparrows, and one other. In their respective motions,

Wells Fargo and the Sparrows moved for summary judgment on traditional and no-evidence

grounds, which the trial court granted.

           After the court severed Kneese’s claims against the other remaining defendant, Wells

Fargo’s and the Sparrows’ interlocutory summary judgments became final, and Kneese appealed.

           We begin by reviewing the applicable law.




1
    Appellant Wells Fargo Bank, N.A. asserts that it is the successor by merger to Wells Fargo Home Mortgage, Inc.


                                                         -2-
                                                                                     04-20-00277-CV


                                        APPLICABLE LAW

A.     Challenging Independent Grounds

       Traditional and no-evidence motions for summary judgment are independent grounds for

the trial court to grant summary judgment for the movant. TEX. R. CIV. P. 166a(c) (traditional

motion); id. R. 166a(i) (no-evidence motion); see FM Props. Operating Co. v. City of Austin, 22

S.W.3d 868, 872 (Tex. 2000); see also Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex.

2004) (same).

       To obtain a reversal of a trial court’s judgment or order, “[a]n appellant must challenge all

independent bases or grounds that fully support a judgment or appealable order.” In re M.J.M.G.,

543 S.W.3d 862, 864 (Tex. App.—San Antonio 2017, no pet.); accord Mass. Bay Ins. Co. v.

Adkins, 615 S.W.3d 580, 612 (Tex. App.—Houston [1st Dist.] 2020, no pet.). Otherwise, if an

independent ground fully supports the judgment, but the appellant fails to challenge the

independent ground by presenting a legal argument for appellate review, we must affirm the

judgment or order. See Britton v. Tex. Dep’t of Criminal Justice, 95 S.W.3d 676, 681 (Tex. App.—

Houston [1st Dist.] 2002, no pet.); see also Oliphant Fin. LLC v. Angiano, 295 S.W.3d 422, 424

(Tex. App.—Dallas 2009, no pet.).

B.     Brief Requirements

       “The Texas Rules of Appellate Procedure require adequate briefing.” ERI Consulting

Eng’rs, Inc. v. Swinnea, 318 S.W.3d 867, 880 (Tex. 2010) (citing TEX. R. APP. P. 38.1(i)); accord

Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 (Tex. App.—Houston [14th Dist.]

2008, no pet.). “A brief in the court of appeals ‘must contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record.’” Ross v. St. Luke’s

Episcopal Hosp., 462 S.W.3d 496, 500 (Tex. 2015) (quoting TEX. R. APP. P. 38.1(i)); accord ERI

Consulting Eng’rs, 318 S.W.3d at 880. A brief that does not provide “clear and concise argument


                                               -3-
                                                                                     04-20-00277-CV


for the contentions made, with appropriate citations to authorities and to the record,” TEX. R. APP.

P. 38.1(i), fails to present a legal argument for appellate review, Lowry v. Tarbox, 537 S.W.3d 599,

620 (Tex. App.—San Antonio 2017, pet. denied); see RSL Funding, LLC v. Newsome, 569 S.W.3d

116, 126 (Tex. 2018).

                                           DISCUSSION

       In their separate motions, Wells Fargo and the Sparrows moved for summary judgment

against all of Kneese’s claims on traditional and no-evidence grounds. Their traditional and no-

evidence motions for summary judgment were independent grounds to support the trial court’s

judgment. See TEX. R. CIV. P. 166a(c), (i); Ridgway, 135 S.W.3d at 600; FM Props. Operating

Co., 22 S.W.3d at 872. The trial court granted summary judgment for Wells Fargo and the

Sparrows on both traditional and no-evidence grounds.

       To obtain appellate relief, it was Kneese’s burden to present legal arguments to challenge

both the traditional and no-evidence grounds. See In re M.J.M.G., 543 S.W.3d at 864; see also

Mass. Bay Ins. Co., 615 S.W.3d at 612. Kneese’s brief presented arguments challenging the

traditional grounds, but his brief failed to present legal arguments on the no-evidence grounds.

       To address the no-evidence grounds, Kneese’s brief provides a single sentence:

       The Court erred by granting Wells Fargo[’s] and [the] Sparrows[’] no-evidence
       motion for summary judgment because Plaintiff provided summary-judgment
       evidence that raised a fact issue on [its] equitable claims and causes of action for
       being left with no viable collection remedy (i.e., secured interest) to enforce the
       judgment obtained through the arbitration provisions of the contract between the
       three parties. TEX. R. CIV. P. 166a(i).

       Kneese’s brief does not identify the evidence that supports each essential element of each

of his claims, it does not provide citations to the record to show where the evidence was presented

to the trial court, and it does not provide appropriate citations to supporting authorities. Contra

TEX. R. APP. P. 38.1(i); see Lowry, 537 S.W.3d at 620 (briefing waiver); Canton-Carter, 271



                                                -4-
                                                                                   04-20-00277-CV


S.W.3d at 931 (same); Blake v. Intco Invs. of Tex., Inc., 123 S.W.3d 521, 525 (Tex. App.—San

Antonio 2003, no pet.) (“As an appellate court, we are not required to search the record for a

scintilla of evidence raising a material fact issue without more specific guidance.”); see also

Aleman v. Ben E. Keith Co., 227 S.W.3d 304, 309 (Tex. App.—Houston [1st Dist.] 2007, no pet.)

(“In determining whether a respondent to a no-evidence motion for summary judgment has

produced sufficient evidence to raise a genuine issue of material fact, courts are not required to

search the record without guidance.”).

       Kneese’s brief failed to present legal arguments challenging the trial court’s judgments

granting summary judgment for Wells Fargo and for the Sparrows on no-evidence grounds. See

Canton-Carter, 271 S.W.3d at 931; Blake, 123 S.W.3d at 525. Because Kneese’s brief failed to

challenge independent grounds that fully support the trial court’s summary judgments, we must

affirm the trial court’s severance order (which made the summary judgments final). See Britton,

95 S.W.3d at 681; see also Oliphant Fin., 295 S.W.3d at 424.

                                          CONCLUSION

       To obtain reversal of the trial court’s judgment, Kneese’s brief was required to challenge

and overcome each independent ground supporting the summary judgments. Because Kneese’s

brief failed to present legal arguments challenging Wells Fargo’s and the Sparrows’ no-evidence

grounds, and the no-evidence grounds support the judgments, we affirm the trial court’s order.

                                                 Patricia O. Alvarez, Justice




                                               -5-